DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the language “bent and emitted in a surface direction” but it is unclear which surface is being referenced by “surface direction.” The claim contains “a light emission surface” and “an opposite surface” and the Applicant must be clear about which surface is being used for “surface direction.” For the purpose of examination, the Examiner will interpret the surface in question to be the light emission surface.
Claim 1 contains the language “and an angle at which emission intensity in the light emission surface is maximum.” This language is unclear to one of ordinary skill in the art because it is not known what “in the light emission surface” means. It is the Examiner’s position that this would be clear to one of ordinary skill in the art if the language was changed to “an angle at which emission intensity at the light emission surface is maximum.”
The remaining claims are rejected due to their dependence on claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 5-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (WO 2008/038754). The Applicant provided a translated copy of this reference and it will be reference throughout.
As to claim 1, Aoyama teaches a light guiding laminate, comprising: a light guide plate which has a light emission surface through which light incident from an end face is bent and emitted in a surface direction, and an angle at which emission intensity in the light emission 
As to claim 2, Aoyama teaches a scattering central axis angle with respect to a normal direction of the anisotropic optical film is inclined toward the normal direction with respect to the angle at which the emission intensity is maximum, and a difference between the scattering central axis angle and the angle at which the emission intensity is maximum is within 20 degrees (¶ [0069]-[0073], [0119], Fig. 6 and 15). 
As to claim 3, Aoyama teaches the scattering central axis angle is continuously changed from a position close to the light source to a position far from the light source (based on the change in illumination shown in the graphs of Fig. 16). 
As to claim 4, Aoyama teaches the plurality of structures have a plate shape (Fig. 10). 

As to claim 7, Aoyama teaches the concave or convex structure is sealed, and an inside of the sealing is filled with at least one of gas, liquid, solid, and vacuum (¶ [0069]-[0073], [0119], Fig. 6 and 15). Examiner notes that the solid structure shown and disclosed is sealed by the very outmost layer and is solid on the interior.
As to claim 8, Aoyama teaches the other layer is at least one of a polarizing plate, a retardation plate, or both of them (¶ [0069]-[0073], [0119], Fig. 6 and 15). 
As to claim 9, Aoyama teaches planar light source device comprising: the light guiding laminate according to claim 1; and a light source (¶ [0069]-[0073], [0119], Fig. 6 and 15). 
As to claim 10, Aoyama teaches the plurality of structures have a plate shape (Fig. 10). 
As to claim 12, Aoyama teaches a structure of the opposite surface of the light guide plate has a concave shape (¶ [0069]-[0073], [0119], Fig. 6 and 15). 
As to claim 13, Aoyama teaches the concave or convex structure is sealed, and an inside of the sealing is filled with at least one of gas, liquid, solid, and vacuum (¶ [0069]-[0073], [0119], Fig. 6 and 15). Examiner notes that the solid structure shown and disclosed is sealed by the very outmost layer and is solid on the interior.

As to claim 15, Aoyama teaches planar light source device comprising: the light guiding laminate according to claim 2; and a light source (¶ [0069]-[0073], [0119], Fig. 6 and 15). 
As to claim 16, Aoyama teaches the plurality of structures have a plate shape (Fig. 10). 
As to claim 18, Aoyama teaches a structure of the opposite surface of the light guide plate has a concave shape (¶ [0069]-[0073], [0119], Fig. 6 and 15). 
As to claim 19, Aoyama teaches the concave or convex structure is sealed, and an inside of the sealing is filled with at least one of gas, liquid, solid, and vacuum (¶ [0069]-[0073], [0119], Fig. 6 and 15). Examiner notes that the solid structure shown and disclosed is sealed by the very outmost layer and is solid on the interior.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875